107 N.J. Super. 16 (1969)
256 A.2d 641
HANS SCHLOTT AND JOAN SCHLOTT, HIS WIFE, PLAINTIFFS,
v.
MADELINE MORTON, DEFENDANT.
Superior Court of New Jersey, Chancery Division.
Decided August 28, 1969.
*17 Miss Sandra D. Helbig, of the Newark Legal Services Project, for plaintiffs.
Mr. Anthony T. Colasanti for defendant (Messrs. Van Riper and Belmont, attorneys).
CONSODINE, J.C.C. (temporarily assigned).
Plaintiffs, residents of New York, unsuccessfully sued in a custody matter. They were represented by Newark Legal Services Project. The complaint was filed a few weeks before hearing. Defendant sought counsel fee and costs.
Plaintiffs then testified that their joint net income was $11,400 a year. Newark Legal Services Project objected to any allowance on the ground of its representation, subsequently claiming that on ascertaining the income of plaintiffs it had unavailingly sought to have them represented by retained counsel. There was no enumeration of their efforts in this regard.
Newark Legal Services Project operates under the Economic Opportunity Act of 1964 and is part of what is known colloquially as the anti-poverty program. Its funds, to the extent of 80%, come from the Federal Government, with the balance locally contributed from non governmental sources in space, equipment, professional time and money.
Representation by an agency operating with funds available from the Federal Government is not a bar to the award of counsel fees against the litigant under our practice, R.R. 4:55-7(a), R. 4:42-9(a)(1), when defendant has been forced to retain counsel in defense of the complaint, was successful at trial, was in far needier financial position than plaintiffs, and was receiving no support from plaintiffs for the maintenance of their children.
Counsel fee of $350 and taxed costs against plaintiffs are awarded.